DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/20/2018 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al(US 2017/0237741) or Ahrens et al(US 8,230,505) or Schwartz(US 8,270,588).
Claim 1: Bell disclose detecting at least one anomaly calls made to the call center from at least a source in (page 3[0026]: reconnaissance computer system which is part of or connected to a call center 

Claim 3: Bell disclose predetermined threshold is calculated on the basis of a historical database about the number of calls received from the source in (fig.2A;page 7[0046]). Ahrens disclose in (col.9,lines 18-24). Schwartz disclose in (fig.15).
Claim 4: Bell disclose if no match is found at step (ii) the automated means send an alert to at least one member of the call center for example an administrator of the call center in (fig.2C,D). Ahrens disclose in (fig.3;col.3,lines 18-24). Schwartz in (fig.8C).
Claim 5: Bell disclose during which the automated during which the automated means put an end to the alert when the number of calls received from the source minus the calls filtered  at step (iii) goes below the predetermined threshold in (page 8[0055]). Ahrens disclose in (col.8,lines 22-42;fig.4). Schwartz disclose in (fig.7a).
Claim 6: Bell disclose during which the automated means send data of the anomaly to the historical file about previously detected anomalies in (page 7[0046]). Ahrens disclose in (fig.3; col.10,lines 1-25). Schwartz disclose in (col.36,lines 62-67).
Claim 7: Bell disclose operators of the call center tag treated calls as part of the anomaly or not in (page 7[0049],[0052]). Ahrens disclose in (col.10,lines 26-27-40). Schwartz disclose in (fig.15).
Claim 8: Bell disclose a computer program comprising code instructions able to command the execution of the steps of a method according to claim 1 in (page 4[0032]). Ahrens disclose in (col.6,lines 13-29). Ahrens disclose in (fig.1). Schwartz disclose in (col.4,lines 58-66).
Claim 9: Bell disclose a storage medium on which the recorded a computer program according to claim 8 in (page 4[0032]). Ahrens disclose in (fig.1).Schwartz disclose in (col.4,lines 51-66).

Claim 11: Bell disclose detecting at least one anomaly calls mas to the call center from at least a source in (page 3[0026]: reconnaissance computer system which is part of or connected to a call center computer system in same organization network receive and analyze call data to identify suspicious phone numbers). Bell disclose (ii) if an anomaly is detected at step(i), determining if the anomaly has a match in a historical file about previously detected anomalies and (iii)if no match is found at step (ii), filtering the calls received from the source in (page 3[0026]; page 3[00-330034]; page 7[0046]: system employs blacklist data to filter/ identify suspicious/anomaly phone numbers based on analysis.Dynamic record identification and analysis computing platform identify user accounts one or more user accounts to be added to an alert table based on such user accounts being subject to previous unauthorized activity and/or based on such user accounts having one or more current and previous unauthorized activity alerts). Schwartz disclose detecting at least one anomaly calls made to the call center from at least a source in (fig.8C: suspect calls#448 is evaluated and goes through serious tests). Schwartz disclose Bell disclose (ii) if an anomaly is detected at step(i), determining if the anomaly has a match in a historical file about previously detected anomalies and (iii)if no match is found at step (ii), filtering the calls received from the source in (fig.8C;col.20,lines 15-36; col.24,lines 37-47: system checks call history database if there is a matching signature and make decision whether call is wanted or unwanted and make decision whether to accept or reject the call).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. 
The instant claim is drawn to a “storage medium”, which in light of the disclosure, appears to encompass electronic signals. Examiner notes that, the term does not appear to have been defined in the specification as to explicitly excluding all forms of transitory media, and thus will be interpreted as to encompassing signals for the purposes of examination. Examiner respectfully suggests that the rejections can be overcome by amending the claims to recite a “non-transitory computer-readable storage medium”, or “medium” or “media” is replaced by “device or “memory” (computer usable 

USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.